LEWIS, J.
This appeal calls for the construction of a written lease for the period of one year, containing the clause:
Said lease and rental, to commence March 1, 1901, and to terminate March.1, 1903, with the privilege of leasing the same four years longer upon the same terms, at which time the second party agrees to deliver said premises to first party in. as good condition as the same are now in, natural usage and damage by the elements only excepted.
*116The rental was $25 per month, and the lessee entered into possession, occupied the premises for several months after March 1, 1902, and this action was brought to recover the rent for the subsequent months.
Prior to the enactment of chapter 31, p. 31, Laws 1901, the general rule was that, if a lessee for a definite period remained in possession after the termination of his lease, the law implied a contract upon his part to lease the premises for another term upon the same conditions. As applied to a lease from year to year, see Smith v. Bell, 44 Minn. 524, 47 N. W. 263. The act referred to was intended for the purpose of removing the hardships of this rule as applied to those cases where the parties had not made any provision in the lease with reference to a renewal, but it'has no application to cases where the subject of renewal or continuance of the term is covered by the contract. In Stees v. Bergmeier, 91 Minn. 513, 98 N. W. 648, the contract of tenancy was silent on the subject of renewal. This case is governed by Caley v. Thornquist, 89 Minn. 348, 94 N. W. 1084. The language there considered is similar to that in the lease now before this court.
That the lease in question, by its terms, terminated March 1, 1902, is not sufficient to imply that the renewal must be in the form of an express contract. The lessor agreed to lease the premises for another term of four years at the same rental, upon the implied understanding that the lessee accept the proposition at the end of the year. One method of accepting such a proposition is by remaining in possession. The lessee remained in possession for a number of months, and paid the rental, and he thus, under the general rule, signified his acceptance of the offer on the part of the lessor, and the lease became a continuing one from the beginning. In Kramer v. Cook, 7 Gray, 550, it is said that such a provision is not a mere covenant of the lessor for renewal. The agreement itself is, as to the additional term,, a lease de futuro, requiring only the lapse of the preceding term and the election of the lessee to become a lease in prsesenti. All jthat is necessary to its validity is the fact of election. Neither is the rule changed when the second, or renewal, period is for a longer term than that provided in the original lease. Kramer v. Cook, supra; Delashman v. Berry, 20 Mich. 292; Kimball v. Cross, 136 Mass. 300. Caley v. Thornquist, supra
Order affirmed.